Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jonathan Ali Chtay, Appellant                         Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 22,939).
No. 06-14-00031-CR         v.                         Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jonathan Ali Chtay, pay all costs of this appeal.




                                                       RENDERED JULY 22, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk